EX-99.e.1.i.a AMENDMENT 1 TO SCHEDULE I OF THE DISTRIBUTION AGREEMENT This Schedule to the Distribution Agreement between Delaware Group ® Foundation Funds ® and Delaware Distributors, L.P. entered into as of May 15, 2003 (the Agreement), amended as of the 17 th day of August, 2009, lists the Series and Classes for which Delaware Distributors, L.P. provides distribution services pursuant to the Agreement, along with the 12b-1 Plan rates, if applicable, for each class and the date on which the Agreement became effective for each Series. Portion designated Total 12b-1 Plan Fee as Service Fee Rate Rate (per annum of (per annum of the the Series average Series average daily net assets daily net assets represented by shares represented by Original Series Name Class Names of the Class) shares of the Class) Effective Date Delaware Conservative Allocation Portfolio A Class .30% April 19, 2001 B Class 1.00% .25% April 19, 2001 C Class 1.00% .25% April 19, 2001 R Class .60% May 15, 2003 Institutional Class April 19, 2001 Delaware Aggressive Allocation Portfolio A Class .30% April 19, 2001 B Class 1.00% .25% April 19, 2001 C Class 1.00% .25% April 19, 2001 R Class .60% May 15, 2003 Institutional Class April 19, 2001 Delaware Moderate Allocation Portfolio A Class .30% April 19, 2001 B Class 1.00% .25% April 19, 2001 C Class 1.00% .25% April 19, 2001 R Class .60% May 15, 2003 Institutional Class April 19, 2001 Delaware Foundation ® EquityFund A Class .30% August 14, 2009 C Class 1.00% 025% August 14, 2009 R Class .60% August 14, 2009 Institutional Class August 14, 2009 DELAWARE DISTRIBUTORS, L.P. DELAWARE DISTRIBUTORS, INC., General Partner By: Name: Title: Philip N. Russo Philip N. Russo Executive Vice President Delaware Group Foundation Funds on behalf of the Series listed on Schedule I By: Name: Title: Patrick P. Coyne Patrick P. Coyne President and Chief Executive Officer
